Citation Nr: 1308145	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO. 10-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back condition. 

2. Entitlement to service connection for a right knee condition, to include as secondary to a low back condition. 

3. Entitlement to service connection for a left knee condition, to include as secondary to a low back condition. 

4. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to August 1958, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records pertinent to the present appeal.  In the January 2013 Supplemental Statement of the Case, the RO specifically stated that the Veteran's electronic VA treatment records were reviewed prior to the adjudication of the claims. 

In June 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

In January 2013, the Veteran submitted a letter to his congressman discussing the issues on appeal.  He did not submit a waiver of initial RO consideration. 38 C.F.R. § 20.1304(c) (2012).  However, the Veteran is not prejudiced by the Board's consideration of this evidence because it is cumulative of statements that are already of record with the exception of his reference to receiving payments from the Social Security Administration (SSA). 

The issue of entitlement to non-service-connected pension was raised by the record in January 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

In a January 2013 letter to his congressman, the Veteran stated that in addition to his disabilities, his wife is disabled and house bound. He asserted that they had to hire people to do work around their home and "the only income we have is Social Security."  There is no indication whether the Veteran is receiving payments based on retirement age or disability benefits.  Further, if he is receiving disability benefits, there is no indication as to whether they are for his back, knee, or hearing loss disabilities, nor has he indicated that SSA records relevant to this appeal exist.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  However, as the Board does not know what disabilities the Veteran might be receiving SSA benefits for, there still exists a reasonable possibility that the SSA records are relevant to the Veteran's claims on appeal.  Golz, 590 F.3d at 1323.  Therefore, the Board finds that a remand to obtain additional evidence concerning such records is necessary.

With respect to the hearing loss claim, for VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria set forth in 38 C.F.R. § 3.385. Id. VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue. For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. Id., at 159. 

As discussed in the June 2012 remand, some hearing loss was shown in the Veteran's STRs. The Board remanded this case so the Veteran could undergo an audiological examination so a medical professional could provide an opinion regarding the etiology of the Veteran's current hearing loss. The Board specifically requested that the examiner address the STRs, including the evidence of some hearing loss during service, pursuant to guidance set forth in Hensley. The Veteran underwent a VA examination in December 2012, but the examiner did not address the Veteran's shift in decibel losses at various frequencies during service pursuant to Hensley. He is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Remand is warranted so that an addendum opinion may be provided. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1.  Make arrangements to obtain copies of the Veteran's SSA records to determine if they are pertinent to the Veteran's bilateral knee, back, and/or hearing loss claims.  If efforts to obtain any relevant records are unsuccessful notify the Veteran and indicate any further steps VA will make to substantiate the claim.

If any relevant SSA records are added to the record that had not been previously considered by the VA examiners providing opinions concerning the service connection claims for the knees and back, make arrangements to provide supplemental opinions on the etiology of the knee and back disabilities.

2.  After any additional relevant information has been added to the record, including copies of any relevant SSA records, return the Veteran's claims file to the examiner who conducted the December 2012 audiological examination for review of the records and a supplemental opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current bilateral hearing loss was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during a period of INACDUTRA.

d) For the purposes of rendering this opinion, the Board finds the Veteran's reports of in-service noise exposure to be credible. 

e) The examiner should consider and address the Veteran's STRs, including the evidence of some hearing loss and shift in decibel losses at various frequencies during service, pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

f) The examiner is advised that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service. 

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


